            Case 1:19-cv-07189-JGK Document 23 Filed 03/04/20 Page 1 of 3




                              Kevin T. Conway, Esq.
                                     Attorney at Law
                                        Licensed in
                                        n.y., n.j., ct.

80 Red Schoolhouse Road, Suite 110                 c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY 10977                            500 Frank W. Burr Blvd., Ste. 31
Tel: (845) 352-0206                                Teaneck, NJ 07666
Fax: (845) 352-0481                                Tel: (201) 928-1100

                                          March 4, 2020


The Honorable Judge John G. Koeltl
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re: 1:19-cv-07189-JGK Plaintiff’s Fourth Letter Motion for Extension of Time within
       Which to Effectuate Service on Defendant

Dear Judge Koeltl:

       Pursuant to Fed. R. Civ. P. 4(m), Plaintiff, Malibu Media, LLC, move for entry of an order

extending the time within which Plaintiff has to serve the John Doe Defendant with a Summons

and Complaint, and states:

       1.       Plaintiff commenced this action against the internet subscriber assigned IP

98.116.191.111 (“Defendant”) on July 31, 2019, at which time it filed a complaint alleging that

Defendant copied and distributed one or more of Plaintiff’s copyrighted works, all without

Plaintiff’s consent. See CM/ECF 1. Plaintiff asserted a claim for direct copyright infringement,

and requested that Defendant delete and permanently remove, and be enjoined from continuing to

infringe, Plaintiff’s copyrighted works. See id.

       2.       On September 3, 2019, Plaintiff was granted leave to serve a third-party subpoena

on Defendant’s ISP, Verizon, to obtain the Defendant’s identifying information [CM/ECF 7].

Plaintiff issued the subpoena on September 8, 2019 and received the ISP’s response on or about


                                                   1
            Case 1:19-cv-07189-JGK Document 23 Filed 03/04/20 Page 2 of 3




November 18, 2019.

       3.       Upon receipt of the subscriber’s identifying information, Plaintiff conducted a

thorough investigation and determined that a good faith basis exists to name the subscriber as the

defendant infringer.

       4.       Accordingly, Plaintiff filed its Amended Complaint to name the Defendant

[CM/ECF 14] and requested that the Clerk issue a summons as to the Defendant. The Court issued

the summons on December 16, 2019.

       5.       On or about December 19, 2019, Plaintiff sent the Summons and Amended

Complaint to its process server. The process server has made multiple attempts to serve the

Defendant but has not been able to effectuate service.

       6.       Therefore, Plaintiff has asked its process server for an affidavit detailing its service

efforts, and Plaintiff will be filing its Motion for Alternate Service seeking leave of this Honorable

Court to serve Defendant by alternate means subsequent to this Motion for Extension of Time.

       7.       Pursuant to this Court’s Order on Plaintiff’s Third Motion for Extension of Time

Within Which It Has to Effectuate Service on John Doe Defendant, [CM/ECF 22], Plaintiff was

required to effectuate service on the Defendant no later than March 2, 2020.

       8.       Procedurally, Plaintiff respectfully requests that the time within which it has to

effectuate service of the summons and Amended Complaint on Defendant be extended until at

least twenty (20) days, or until March 3, 2020. The additional time will allow time for Plaintiff to

move the Court for leave to effectuate alternative service, for the Court to rule on the request for

leave to effectuate alternative service, and for Plaintiff’s process server to effectuate alternative

service.




                                                   2
            Case 1:19-cv-07189-JGK Document 23 Filed 03/04/20 Page 3 of 3




       9.       This motion is made in good faith and not for the purpose of undue delay.

       10.      None of the parties will be prejudiced by the granting of this extension.

       WHEREFORE, Plaintiff respectfully requests that the time within which it has to effectuate

service of the summons and Complaint on Defendant be extended until March 23, 2020. A

proposed order is attached for the Court’s convenience.



       Dated: March 4, 2020                   Respectfully submitted,

                                              By:     /s/ Kevin T. Conway
                                                      Kevin T. Conway, Esq. (KC-3347)
                                                      80 Red Schoolhouse Road, Suite 110
                                                      Spring Valley, New York 10977-6201
                                                      T: 845-352-0206
                                                      F: 845-352-0481
                                                      E-mail: ktcmalibu@gmail.com
                                                      Attorney for Plaintiff


                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 4, 2020, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

                                                              By: /s/ Kevin T. Conway




                                                 3
